Walter J. Bayer, M.
The defendants are accused of the crime of malicious mischief in that on November 23, 1957 they allegedly willfully broke and destroyed the property of Alfred Meyers operator of the Hotel Christopher at 180 Christopher Street, Manhattan, near the waterfront.
The evidence on the hearing held before me on December 12, 1957, discloses that the three youths, all living in the vicinity, dressed in lumber jackets and then in an inebriated state, carrying paper bags of beer in cans but no baggage, were checked into room 203 at about 4:20 in the morning.
As a result of an alleged complaint, complaining witness entered the rented room and testified that he found the defendants in the act of throwing beer cans, spattering them over the painted surfaces, tearing curtains and bed sheets, breaking a mirror and jumping on bed springs. He claimed he came a second time to quell the noises and warn the boys and allegedly also saw defendant donoghue pull at the sink cracking the lead waste elbow line.
The defendants offered to pay the sum alleged to be the value of the property damaged by them and the People’s complaining witness offered to accept compensation in compromise and stated the amount of his damage to total to $245.
With the elements present it became incumbent upon the court to take testimony in aid to a decision whether to permit compromise and of necessity to find:
first-, whether a prima facie case existed;
second-, that the amount of damage alleged was the actual damage suffered — no part of which was compensatory damages or a penalty or in consideration of the withdrawal of the complaint.
*10The court thereafter took testimony respecting the alleged crime and the actual damages allegedly suffered.
By reason of the provisions of sections 663 and 664 of the Code of Criminal Procedure the court considered all proceedings stayed pending its determination of the foregoing application.
The motion of the parties to compromise is granted and the District Attorney’s motion to dismiss is of necessity denied.
The damages on the credible evidence, are computed at the sum of $153 and upon payment thereof in accordance with law this complaint is dismissed.
Bail posted by each of the defendants is exonerated and discharged.